DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-8 and 18-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin S. He on 9/1/2022.
The application has been amended as follows: 
Claim 9. (Currently Amended), at line six (6): “initiate a data scrubbing operation scrub data” has been changed to --initiate a data scrubbing operation to scrub data--; at line eight (8), “initiating a” has been changed to --initiating the--.
					Allowable Subject Matter
Claim(s) 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 9, 12, 16 and 17; in brief and saliently: a data storage device, comprising: a memory device coupled to a controller, wherein the controller is configured to: scrub data from a zone of a plurality of zones; determine whether block reallocation is required; determine whether the zone is reserved for wear leveling data; and determine whether a host device will manage wear leveling for the memory device, wherein when the controller determines that the host device will not manage wear leveling for the memory device, the controller moves data to storage class memory. Additionally, in such data storage device, and with the rest of the claim limitations, periodically check storage class memory usage and determine whether the storage class memory is full, wherein when the controller determines the storage class memory is full, the controller is configured to use a best of effort algorithm to write data to a zone and empty the storage class memory. Moreover, , in such data storage device, and with the rest of the claim limitations, determine whether a host device will manage wear leveling for the memory device;  track data input and output to the plurality of zones; develop a cost function for determining a cost of allocating wear leveling data for the plurality of zones; and select a zone with a lowest cost. And lastly, A data storage device, comprising: a memory device; and a controller coupled to the memory device, wherein the controller is configured to: track a read density and/or a write density of each zone of a plurality of zones in a zone namespace using a sliding window; initiate a data scrubbing operation to scrub data from a zone of the plurality of zonewhether a host device will manage wear leveling for the memory device; and relocate the data to, when the host device will not manage the wear leveling for the memory device, either: the different zone; or another zone of the plurality of zones, wherein the another zone is distinct from the zone and the different zone, and wherein relocating is based on determining whether the different zone or the another zone has a lowest cost based on the tracked read density and/or the tracked write density.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827